DETAILED ACTION
This Office Action is in response to the continuation application filed on 02 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 2 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations wherein, in a plan view of the pixel, the scan line extends in a first direction, wherein, in a plan view of the pixel, the signal line extends in a second direction intersecting with the first direction, wherein, in a plan view of the pixel, the first wiring has a first region extending in 25the first direction and a second region extending in the second direction, wherein the first insulating film has an opening for electrically connecting the first transistor and the first pixel electrode, and wherein the opening overlaps with the second region, or wherein when there is a third region extending in the second direction and having a width greater than the first width in the first direction, 25wherein the first insulating film has an opening for electrically connecting the first transistor and the first pixel electrode, and wherein the opening overlaps with the third region. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to reduce image sticking and to improve display quality with higher speed driving elements.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812